Y BC UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27823 Spanish Broadcasting System, Inc. (Exact name of registrant as specified in its charter) Delaware 13-3827791 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7th Ave.
